Title: To Thomas Jefferson from David Gelston, 20 February 1806
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York february 20th. 1806
                        
                        I have been favored with your letter of the 9th instant, and now enclose bill of lading for the wine, as also
                            a bill of the expenses paid on it—
                        Upon examination very little difference could be discerned in the colour, but by your description, I am
                            pretty well satisfied the one you wished is forwarded. I hope it will not prove I have been mistaken—
                        I have requested the collector at Alexandria to forward it to you immediately on its arrival—
                        With sincere regard, I have the honor to be, Sir your obedient servant
                        
                            David Gelston
                     
                        
                    